[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                   FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                  ________________________  ELEVENTH CIRCUIT
                                                DEC 12, 2006
                                             THOMAS K. KAHN
                        No. 05-15689
                                                  CLERK
                   ________________________

                D. C. Docket No. 05-61264-CV-MGC

VISIONS EAST, INC.,
a Florida Corporation,
JOHN STEPHEN MORTON,


                                                   Plaintiffs-Appellants,

                             versus

FAGERDALA THIGER MARINE SYSTEMS, AB,
a Swedish Corporation,
FAGERDALA WORLD FOAM, AB,
a Swedish Corporation,
FAGERDALA USA, INC.,
a Kentucky Corporation,
MASTER AUTOMATION GROUP, OY,
a Finnish Corporation,
TARMO LINNA,
PIERRE THIGER,


                                               Defendants-Appellees.
                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                   (December 12, 2006)

Before TJOFLAT, HULL and BOWMAN,* Circuit Judges.

PER CURIAM:


       After review and oral argument, we conclude that the district court did not

abuse its discretion in conducting the preliminary injunction hearing or in denying

the motion for preliminary injunction.

       AFFIRMED.




         *
          Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.

                                               2